WOLF, J.
Bernard Miles, a teacher formerly employed by the Nassau County School Board, appeals from a final administrative order of the board terminating appellant’s contract with the school board. The termination was based on alleged inappropriate touching of students by Mr. Miles. The board rejected the findings of fact by the administrative law judge (ALJ) that no inappropriate touching had occurred. The ALJ stated a number of reasons for reject*261ing the allegations of the alleged victims. The ALJ’s determinations were based on competent substantial evidence. We, therefore, reverse the order of the school board and remand for the teacher’s reinstatement. See MacMillan v. Nassau County School Board, 629 So.2d 226 (Fla. 1st DCA 1993).
ERVIN and PADOVANO, JJ., concur.